Title: From George Washington to William Smallwood, 12 August 1782
From: Washington, George
To: Smallwood, William


                  
                     Dear Sir
                     Head Quarters 12th Augt 1782
                  
                  I have recd your favr of the 30th ulto covering extracts of the several laws passed by your Legislature for compleating their line and Rolls of the Men recruited in consequence.  I entertain not the least doubt of your exertions or of those of the Gentlemen who have been employed under you.  It is only to be lamented that the circumstances of the times neither enable us to make prompt and proper satisfaction for past services or to hold up substantial encouragements to those who now engage—As you observe things may alter for the better as they cannot grow worse.
                  I am really at a loss what orders to give you at the present Moment.  If accounts from the Southward and appearances are to be depended upon the enemy mean to evacuate not only Georgia but South Carolina—Should the latter event have taken place, the March of the detachment at Annapolis will be altogether unnecessary—At any rate, the season for moving will be so very unfavorable for this and the succeeding month, that you had best remain, for that time; where you now are, except you receive positive orders to the contrary from Majr Genl Greene continuing to prepare for a march either one way or the other as circumstances may require.  By that time we shall certainly be able to form a more competent judgment of the intentions of the enemy.  I am &c.
                  
               